EXHIBIT 10.1

GRAFTECH INTERNATIONAL LTD.                                              
                   12900 Snow Road Parma, Ohio 44130
                                                                               
                                                                 
                           (216) 676-2670
Craig S. Shular                                                    
                                                                       
     Facsimile (216) 676-2526
President and CEO

April 13, 2006

Mr. Gary Whitaker
5 McGuiness Lane
White Plains, NY 10605

Dear Gary:

It is my pleasure to offer you the position of Vice President, General Counsel,
and Secretary for GrafTech International Ltd., at the Corporate Headquarters in
Parma, Ohio. The annual starting salary is $285,000 per year. You will be
eligible to participate in GrafTech’s Incentive Compensation Plan with a 55%
target bonus based on a midpoint of $286,000. Additionally, you will be granted
30,000 shares of restricted stock under the Management Long Term Incentive
Program with vesting over a three year period: one third will vest on each of
your first, second, and third anniversaries with the Company. (These types of
LTIP grants generally are made each year with vesting over the upcoming three
years). In addition, you are being offered a one-time sign on bonus of $10,000
upon joining our company, with an anticipated start date of May 1, 2006. The
Corporation agrees that you shall receive a severance benefit of 2.00 in the
event your employment with the Company is terminated subsequent to a Change in
Control of the Corporation.

Included in your compensation package will be the UCAR Carbon Company benefit
plans for which you are eligible. UCAR’s benefit plans include a 401(k) savings
plan with up to 4% company matching on employee contributions (optimum match is
$8,800 on the first $220,000 annual salary and an additional $2,600 match in the
nonqualified savings plan on salary above the IRS limit of $220,000) and a
defined contribution retirement plan with 2.5% contribution on earnings up to
the social security maximum and 5% contribution on earnings above this threshold
(company contribution on the first $220,000 of annual salary is $8,645 plus an
additional $3,250 contribution in the non-qualified defined contribution
retirement plan). UCAR plans also include medical, dental, life and disability
coverage. You will be eligible for four weeks of annual vacation that vests
ratably over the course of the year.

This offer also provides for relocation, which includes a lump sum allowance to
cover house hunting, temporary living and final trip expenses. In addition, home
sale assistance and home purchase assistance are also included in the package.
GrafTech will cover your moving costs under its relocation policy. You will be
asked to sign a payback agreement for these expenses.

This offer is contingent on your signing a “Memorandum of Employee’s Agreement”
covering the confidential nature of your work, and your passing a pre-employment
physical which includes substance screening (for this purpose, it is necessary
that you complete the attached Employee Applicant Acknowledgement, Release and
Consent Form). In addition, to meet the requirements of the Immigration Reform
and Control Act of 1986, you will be required to provide proof of legal
employment status. For most applicants, this means presenting your Social
Security card and photo driver’s license at the time you are actually employed.
Also enclosed is an “Application for Employment”. Please complete this form and
return it along with the Release and Consent form.

Please confirm your acceptance of this offer to Tina Romano-Allen. Needless to
say, if you have any questions, please do not hesitate to contact me at
216-676-2670 or Tina Romano-Allen at 216-676-2417.

I look forward to your response and to having you on the team!

Regards,
/s/C. S. Shular
Craig Shular
President & CEO
Attachments

I accept this offer of employment
/s/ Gary Whitaker


Date: 5/1/06